Title: Thomas Jefferson to Louis H. Girardin, 17 June 1817
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            Dear Sir
             Monticello June 17. 17.
          
          Your favors of May 30. and June 5. are recieved with the article respecting J. Q. Adams which I am glad to possess. of the works you think of translating, Botta would sell best; next to this Dumeril. Bezout altho of very high value would probably find purchasers only in the higher schools, and would be slow in extending even to them. but it is very desirable it should be introduced there. when there shall be a Secretary at war appointed, if I am so far acquainted with him as to have a right to take the liberty, I will certainly propose it to him. but I take for granted he will expect the proposition as to price to come from you
          I will ask the favor of you to send me the following books
          
            
              Erasmus. Elzevir.
              1.
              50
              
            
            
              Historiae Byzantinae scriptores. 
              3.
              75.
              
            
            
              Heliodorus.
              3.
              
              
            
            
              Theodoretus
              2.
              
              
            
            
              Conciones et Orationes
              1.
              
              
            
            
              Lipsius
              .
              50
              
            
            
              to which adding for the Bible
              2.
              25
              
            
            
              the amount will be
              14.
              D.
              which I now inclose you.
            
          
          the books may either come by the stage to mr Wells who will do me the favor to pay the portage, or by a safe waggoner addressed to the care of mr James Leitch who will do the same. I expect within a week to set out for Bedford, and to be absent three weeks. I salute you with great esteem & respect.
          
            Th: Jefferson
          
        